                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA

 UNITED STATES OF AMERICA,                           Case No. 0:18-cr-202-PJS-KMM

                     Plaintiff,

 v.                                                          ORDER

 CHRISTOPHER ALLEN SHIPTON,

                     Defendants.


        Christopher Allen Shipton filed a motion to suppress evidence obtained by the
government during its investigation in this case. Among other tools, the government
used a version of peer-to-peer file-sharing software during the course of its
investigation. The Court held an evidentiary hearing on the suppression issues on
December 18, 2019, and Mr. Shipton has moved to reopen that hearing. Def.’s Mot.,
ECF No. 34. Mr. Shipton specifically seeks to file the declaration of an expert witness
to testify regarding the government’s investigation in this case. Id. His counsel
proposes submitting the declaration along with a post-hearing brief that was
previously ordered by the Court and Mr. Shipton does not object to the government
having an opportunity to cross-examine the expert or offer its own expert declaration
if necessary. Id. The government asks the Court to deny Mr. Shipton’s motion,
arguing that he could have presented any evidence from an expert witness at the time
of the original hearing, but chose not to. Gov’t’s Resp., ECF No. 35. Alternatively, the
government asks that any re-opening of the hearing for submission of a declaration be
strictly limited to the issues raised in Mr. Shipton’s motion to suppress and that the
government be given an opportunity to file responsive declarations. Id.

        Having reviewed this matter closely, the Court grants Mr. Shipton’s motion to
reopen the hearing related to his motion to suppress. The standard governing a
district court’s decision whether to reopen an evidentiary hearing has not been
definitively established by the Eighth Circuit Court of Appeals. United States v. Laws,
819 F.3d 388, 396 (8th Cir. 2016). However, the Eighth Circuit has observed that a
magistrate judge has broad discretion to reopen an evidentiary hearing on a motion to
suppress evidence. United States v. Hayden, 759 F.3d 842, 846 (8th Cir. 2014) (“Because
the district court has discretion to receive new evidence without any special
justification while conducting de novo review of a magistrate judge's report and
recommendation, ... we think it follows a fortiori that a magistrate judge likewise may
receive new evidence before presenting a final report and recommendation to the
district court.”).
        For three reasons, the Court finds that the circumstances of this case justify
reopening the record. First, the issues implicated by Mr. Shipton’s motion are
uniquely complicated frontier issues related to how the government’s use of
technology to investigate serious cyber offenses interfaces with the Fourth
Amendment and the privacy rights of the targets of those investigations. Although
counsel for Mr. Shipton has been diligent in meeting the court’s deadlines, the
complexity of these issues justifies the post-hearing request to present further
information. Additional expert testimony will help create a complete record to enable
the Court to make an informed ruling. Second, in light of the specific circumstances
of this case, the Court does not find that the defendant’s failure to bring the expert in
the first instance should act as a barrier to reopening the hearing. Mr. Shipton is
represented by appointed counsel and any expert testimony is provided, at tax-payer
expense, through the Criminal Justice Act. It was not unreasonable for Mr. Shipton’s
counsel to decide to incur the possibly substantial cost of securing testimony or an
affidavit from such an expert only once it was shown to be necessary. Finally, Mr.
Shipton is facing a very lengthy prison sentence if convicted in this matter. Given the
gravity of the charges against him, it is important to fully explore the legal issues
raised by his motion. Although the government is critical of the additional delay
necessitated by reopening the record, that delay is reasonable in light of the
seriousness of both the charges against Mr. Shipton and the issues raised by his
motion.

       The Court will therefore reopen the record as requested by Mr. Shipton. The
post-hearing briefing schedule currently in place is hereby suspended pending further
Order from the Court. The Court intends to have the factual record completed prior
to the submission of substantive briefing by either side. Therefore, counsel are
required to swiftly meet and confer to determine whether a hearing or the submission
of declarations would be the most effective way to accomplish this goal. Counsel for
Mr. Shipton should advise the Court regarding the parties’ agreement or disagreement
on this matter by the close of business on Tuesday, January 29, 2019, so that the
Court can set an additional briefing schedule or schedule the continued evidentiary
hearing.

        In addition, counsel for Mr. Shipton is required to discuss the precise nature of
his challenge to the legality of the search with opposing counsel, to enable the most
efficient use of both side’s experts. At the hearing on this matter, testimony was
received about several steps in the investigation of Mr. Shipton that involved the use
of sophisticated systems to investigate serious child-pornography offenses. Defense
counsel must explain to opposing counsel specifically which technological innovations
are at issue, and how they purportedly violated Mr. Shipton’s rights.


 Date: January 25, 2019                      s/Katherine Menendez
                                             Katherine Menendez
                                             United States Magistrate Judge
